— Determination unanimously confirmed, without costs, and petition dismissed. Memorandum: In this CPLR article 78 proceeding, petitioner seeks to annul a determination of the Adjudication Appeals Board which sustained the findings and determination of the Commissioner of Motor Vehicles (Commissioner). The Commissioner found that a charge of *987speeding in violation of subdivision (d) of section 1180 of the Vehicle and Traffic Law, was sustained by clear and convincing evidence and revoked petitioner’s license pursuant to section 510 (subd 2, par a, cl [iv]) of the Vehicle and Traffic Law. The proceeding was transferred to this court pursuant to CPLR 7804 (subd [g]). The determination is supported by substantial evidence and must be confirmed (see Matter of McKenzie v Fisher, 39 NY2d 103). The evidence consisted of radar readings obtained from a unit tested by internal calibration and a tuning fork device, the testimony of the arresting officer who estimated petitioner’s speed and proof of petitioner’s defective speedometer. The officer had ample experience estimating speed and had been accurate to within four to five miles per hour; his testimony, coupled with the radar reading, was sufficient to sustain the charge that petitioner was exceeding the speed limit of 30 miles per hour by approximately 20 miles per hour (see People v Dusing, 5 NY2d 126; People v Olsen, 22 NY2d 230; Matter of Sulli v Appeals Bd. of Administrative Adjudication Bur., 55 AD2d 457). (Article 78 proceeding transferred by order of Supreme Court, Monroe County, Smith, J.) Present — Dillon, P. J., Hancock, Jr., Doerr, Denman and Moule, JJ.